Citation Nr: 1756221	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-54 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

1. Entitlement to the reissue of checks the Veteran asserts were not received.

2. Entitlement to retroactive payment of benefits from February 1, 2008 to February 1, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to April 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 decisional letter of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  The jurisdiction of the Veteran's claims file remains with the Oakland, California RO.

In July 2017, a hearing was held in this matter via live video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

Also as an initial matter, the record shows that an August 2016 decisional letter denied the Veteran's request to reissue several checks from between December 2009 to October 2010.  The Veteran filed a timely NOD with that decision in November 2016, but he has not yet been issued a statement of the case (SOC).  The Board is addressing this issue only to the extent permitted by 38 C.F.R. § 19.9(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

With respect to the Veteran's request for VA to reissue checks he asserts he never received, the Veteran was issued a decision in August 2016 and timely appealed that decision in November 2016.  In the year since the Veteran filed his NOD, the record does not indicate that this NOD has been acknowledged or that additional work has been completed to resolve the Veteran's disagreement.  Thus, the Board directs that this claim should be remanded for whatever development is necessary and to issue the Veteran an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the PMC noted on the January 2017 VA Form-8 that certified the instant appeal to the Board that the Veteran's claim for reissued checks was being worked separately by the Support Services Division (SSD) because this issue fell within their (the SSD's) jurisdiction and not that of the PMC.  See January 2017 Form-8 specifically noting the separate appeal regarding the request to reissue checks).  To the extent that the PMC is jurisdictionally barred from addressing the Veteran's concerns with an SOC, the PMC should communicate with the SSD to ensure that the Veteran receives an SOC responsive to his November 2016 NOD.

With respect to the Veteran's claim for retroactive payment of benefits, the Board finds that the SOC issued does not respond to the entirety of the Veteran's claim. The SOC only discusses retroactive payment from 2012 to 2014.  VA denied retroactive payment from February 1, 2008 to February 1, 2014.  In his NOD from August 2016, the Veteran indicated his general disagreement with VA's decision not to provide retroactive payments.  While the Veteran's explanation of his objection to this action mentions that he believes the period from 2012 to 2014 is being reexamined at that time, it is nonetheless clear that the Veteran disagrees with the denial of retroactive payment since 2008.  See August 2016 NOD and November 2016 VA Form-9.  Thus, the Board finds that the SOC issued in this matter does not meet the requirements of an SOC; it does not summarize all of the relevant evidence or provide the information necessary to guide the Veteran's arguments before the Board.  38 U.S.C. § 7105(d)(1) (2012); 38 C.F.R. § 19.29 (2017).

Additionally, it appears that the record before the Board is not complete.  In particular, an April 2010 letter refers to a previous letter that provided notice of the Veteran's change in benefit payment.  That previous letter does not appear to be of record.  Similarly, the SOC issued in this matter refers to a February 2014 letter that provided further notice to the Veteran regarding the change in his benefit status.  However, the only documents available for review from February 2014 appear to be documents from the Social Security Administration (SSA) and a VA internal document with handwritten notes.  This document does document changes to the Veteran's benefits and on what date they occurred, but it does not advise the Veteran of any other relevant information regarding those changes, including the right to appeal.  Consequently, it appears that the SOC may be referring to a different notice letter that is not available for review before the Board.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue an SOC that is responsive to the Veteran's November 2016 NOD.  Alternatively, if it remains the conclusion of the PMC that this matter is within the jurisdiction of SSD, then the PMC should communicate with SSD to ensure that the Veteran receives an appropriate SOC.

2. Associate with the Veteran's claims file any documents that should appropriately be associated with the claims file.  In particular, exhaustive efforts should be made to locate the letter referred to in the April 2010 letter and the February 2014 notice letter described in the SOC.  If, after exhaustive efforts these documents cannot be located, the Veteran should be provided with appropriate notice that these documents cannot be located that complies with 38 C.F.R. § 3.159(e) (2017).
3. Once the development described above has been accomplished, undertake any further development that may be indicated as a result and then readjudicate the claims on appeal.  If any benefit sought remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate SSOC and the requisite time to respond.  Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



